          Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 1 of 22 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)                    ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                                     UNITED STATES DISTRICT COURT                                                                 LODGED
                                                                                                                           CLERK, U.S. DISTRICT COURT


                                                                   for the                                                 5/10/2021
                                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                        Central District of California                                                 jb
                                                                                                                         BY: ____________BB______ DEPUTY




 United States of America
                                                                                            MAY 10 2021
                    v.
                                                                                                   IIB
                                                                                                     B
 LUIS MIGUEL AGUINAGA CHAVEZ, JORGE
 GARRIDO ANCONA, CHRISTIAN MARCIAL                                           Case No.    2:21-mj-02306-duty
 MORAN MATUS, ALONSO SABAD ARROYO
 ROJAS, and RAYMUNDO MORALES
 BARRIOS,

                    Defendants

                                 CRIMINAL COMPLAINT BY TELEPHONE
                                OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of May 8, 2021 in the county of Los Angeles in the Central District of California, the

defendant(s) violated:

            Code Section                                                     Offense Description
            21 U.S.C. § 841(a)(1)                                            Possession with Intent to Distribute a
                                                                             Controlled Substance
         This criminal complaint is based on these facts:

          Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                                                 Eric Selfridge
                                                                                            Complainant’s signature

                                                                                     Eric Selfridge, HSI Special Agent
                                                                                             Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:
                                                                                                Judge’s signature

 City and state: Los Angeles, California                                  Hon. Alexander F. MacKinnon, U.S. Magistrate
                                                                          Judge
                                                                                             Printed name and title
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 2 of 22 Page ID #:2



                               AFFIDAVIT
I, Eric Selfridge, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
             This affidavit is made in support of a criminal

complaint and arrest warrants against Luis MIGUEL AGUINAGA

CHAVEZ (“AGUINAGA CHAVEZ”), Jorge GARRIDO ANCONA (“GARRIDO

ANCONA”), Christian Marcial MORAN MATUS (“MORAN MATUS”), Alonso

Sabad ARROYO ROJAS (“ARROYO ROJAS”), and Raymundo MORALES

BARRIOS (“MORALES BARRIOS”), for violation of 21 U.S.C.

§ 841(a)(1): Possession with Intent to Distribute a Controlled

Substance.

             This affidavit is also made in support of an

application for a warrant to search the following digital

devices in the custody of Homeland Security Investigation, in

Commerce, California, (collectively, the “SUBJECT DEVICES”) as

described more fully in Attachment A:

             SUBJECT DEVICE 1: one black Apple iPhone, Model A1661,

recovered from 167 Townsend, Los Angeles, California (the

“Townsend House,” as described more fully below);

             SUBJECT DEVICE 2: one Samsung Phone with IMEI

351767115145814, recovered from the Townsend House;

             SUBJECT DEVICE 3: one Samsung Phone with IMEI

351767114756108, recovered from the Townsend House;

             SUBJECT DEVICE 4: one Samsung Phone, Model SMA107M,

recovered from GARRIDO ANCONA;
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 3 of 22 Page ID #:3



          SUBJECT DEVICE 5: one Apple iPhone with phone case

bearing writing in large cursive letters, with an unknown IMEI,

recovered from the Townsend House;
          SUBJECT DEVICE 6: one LG Phone with IMEI 352411-43-

030972-7, recovered from the Townsend House;

          SUBJECT DEVICE 7: one Motorola Model XT2043-4 with

IMEI 355539118362704, recovered from the Townsend House;

          SUBJECT DEVICE 8: one gold colored Apple iPhone 12

with IMEI 19350408487780539, recovered from the Townsend House;

          SUBJECT DEVICE 9: one LG Phone with IMEI

355041617907477, recovered from the Townsend House;

          SUBJECT DEVICE 10: one Samsung phone with IMEI

351767114814865, recovered from the Townsend House;

          SUBJECT DEVICE 11: one Samsung phone with IMEI

3517671142486, recovered from the Townsend House;

          SUBJECT DEVICE 12: one Samsung phone with IMEI

351767115486689, recovered from the Townsend House;

          SUBJECT DEVICE 13: one Samsung phone with IMEI

351767114724577, recovered from the Townsend House;

          SUBJECT DEVICE 14: one Apple iPhone with an unknown

IMEI number, recovered from AGUINAGA CHAVEZ;

          SUBJECT DEVICE 15: one LG phone with IMEI

355041619526234, recovered from AGUINAGA CHAVEZ;

          SUBJECT DEVICE 16: one black Apple iPhone in a blue

case with an unknown IMEI number, recovered during a traffic

stop of ARROYO ROJAS and MORALES BARRIOS; and




                                       2
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 4 of 22 Page ID #:4



             SUBJECT DEVICE 17: one blue Apple iPhone with an

unknown IMEI number, recovered during the traffic stop of ARROYO

ROJAS and MORALES BARRIOS.
             The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. §§ 846, 841(a)(1) (conspiracy, distribution, and

possession with intent to distribute controlled substances) (the

“Subject Offense”), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrants, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance
and in part only.

                       II. BACKGROUND OF AFFIANT
             I am a Special Agent (“SA”) with Homeland Security

Investigations, and have been so employed since September 2018.

In April 2019, I completed the Criminal Investigator Training

Program and Homeland Security Investigations SA Training at the

Federal Law Enforcement Training Center.        I am currently

assigned as a SA with the Los Angeles Interagency Metropolitan

Police Apprehension Crime Task Force (“LA IMPACT”).         Prior to my



                                       3
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 5 of 22 Page ID #:5



employment by the Department of Homeland Security, I was

employed as a Deputy Sheriff by the Sheriff of Arlington County,

Virginia, for approximately two years.
            During the course of my employment as a law

enforcement officer, I have received training regarding laws

pertaining to arrest, search and seizure, and evidence

collection.    I have also gained practical experience making

arrests, conducting searches and seizures, and collecting

evidence.     Between my employment by the Department of Homeland

Security and the Arlington County Sheriff’s Office, I have

received over one year of academy training, and over one year of

formalized field training.

            Additionally, I have had hundreds of hours of formal

and informal training in a wide variety of investigative and

other law enforcement subjects, including mobile surveillance

and narcotics sales and trafficking investigations.         I have

received numerous hours of instruction from SAs and detectives

at LA IMPACT regarding narcotics packaging, sales,

transportation, and usage.     I have received training from court

qualified experts in the fields of criminal investigations and

narcotics-related investigations.

            During the course of my employment, I have received

specialized training in the fields of criminal investigation by

attending numerous courses in criminal law, criminal

investigation, narcotics investigation and laws of arrest.           I

have attended a one-day surveillance class, which included

mobile and static surveillance.      The class also covered counter-



                                       4
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 6 of 22 Page ID #:6



surveillance tactics utilized by criminals.        I have conducted

covert surveillance on residences and subjects that are

suspected of selling narcotics.
            I have assisted in serving search warrants for the

Department of Homeland Security, the Federal Bureau of

Investigation, the California Department of Justice, several

local police departments, and LA IMPACT, in connection with

investigations regarding narcotics, weapons, and various other

offenses.   I have had specialized training and field experiences

in violations dealing with heroin, cocaine, amphetamines,

cannabis, depressants, prescription medication, and other

dangerous drugs.

                   III. SUMMARY OF PROBABLE CAUSE
            On May 6, 2021, Customs and Border Protection (“CBP”)

officers and Homeland Security Investigations (“HSI”) agents

identified a tractor trailer at the Otay Mesa Point of Entry

that contained a white powdery substance that field tested

positive for cocaine.    The driver identified the address of a

warehouse (located at 2640 E Washington Blvd, Los Angeles,

California, Unit #25 (“Warehouse 25”)) in Los Angeles as the

intended destination.    Over the following days, in conducting

surveillance of Warehouse 25, law enforcement officers

identified multiple individuals who visited the warehouse and

traveled in vehicles from the warehouse to a house in Southeast

Los Angeles, including AGUINAGA CHAVEZ, GARRIDO ANCONA, MORAN

MATUS, ARROYO ROJAS, and MORALES BARRIOS.        Law enforcement

officers obtained and executed state search warrants for



                                       5
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 7 of 22 Page ID #:7



Warehouse 25   and the Townsend House, and recovered

approximately 2483.68 pounds of crystalline substance that field

tested positive for methamphetamine, a total of approximately

198.08 kilograms of white powdery substance that field tested

positive for cocaine.
            AGUINAGA CHAVEZ, GARRIDO ANCONA, and MORAN MATUS, were

present at the execution of the search warrant at the Townsend

House, where large quantities of drugs were present in plain

sight.    ARROYO ROJAS and MORALES BARRIOS were seen present at

the Townsend House, were followed by law enforcement as they

left the Townsend House prior to execution of the warrant, and

detained during a traffic stop while the search warrants were

executed.

            The seventeen SUBJECT DEVICES were seized from the

Townsend House, defendants, and a vehicle, as discussed below.

                   IV. STATEMENT OF PROBABLE CAUSE
            Based on my review of law enforcement reports, my

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.     HSI INVESTIGATORS IDENTIFY A TRACTOR TRAILER
            CONTAINING BEETS AND COCAINE AT THE OTAY MESA PORT OF
            ENTRY
            On May 6, 2021, HSI investigators at the Otay Mesa

United States Port of Entry identified a tractor trailer that

contained a shipment of the vegetable beets.        This vehicle was

stopped and searched pursuant to CBP border search policies.

CBP Agent Omar Zavala conducted a search of the cargo and




                                       6
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 8 of 22 Page ID #:8



discovered a solid substance co-mingled with the beets that

field tested positive for cocaine.
          Law enforcement interviewed and questioned the driver,

who provided the address of the destination of the delivery as a

warehouse located at 2640 E Washington Blvd, Los Angeles,

California, Unit #25 (Warehouse 25).       Law enforcement agents

then rode in the truck with the driver to conduct a controlled

delivery of the cargo to Warehouse 25. 1      Other law enforcement

officers set up surveillance outside of Warehouse 25 in advance

of the delivery.

     B.   DELIVERY OF THE NARCOTICS TO WAREHOUSE 25
          On May 7, 2021, at approximately 5:30 a.m., the truck

delivered the cargo to Warehouse 25.       During the offloading

process, a white Dodge Ram pickup truck bearing California

license plate 16221B1 (the “Ram”) was parked near the warehouse.

Law enforcement officers saw the driver of the Ram assist with

offloading the cargo into Warehouse 25.       After the cargo was

unloaded, the Ram left, and law enforcement continued

surveillance of Warehouse 25.

          Later in the afternoon that same day, law enforcement

saw the Ram, occupied by three men, return to the warehouse.

All three men went inside Warehouse 25.       Shortly thereafter, a

white Ford van bearing California license plate 46664V1 (the

     1 Agents also covertly installed a tracking device in the
truck’s cargo, as a safety precaution since law enforcement
officers would be travelling in the truck to conduct the
controlled delivery. However, the tracking data was not
necessary for identification of the location of the warehouse,
since agents were physically riding in the truck, and the
address had been provided by the driver.


                                       7
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 9 of 22 Page ID #:9



“Van”), with two additional men inside, arrived at the

warehouse.      The two men in the Van then got out of the Van and

walked toward Warehouse 25.     Both men from the Van were wearing

high visibility reflective vests.      One of the three men already

in Warehouse 25 walked out to greet the two men from the Van.

All three of these men then went into Warehouse 25.         The two men

from the Van later exited Warehouse 25 and got back into the

Van.     The roll up door to Warehouse 25 opened, and the driver of

the Van backed into Warehouse 25 such that the rear cargo area

of the Van was inside Warehouse 25.        Approximately ten minutes

later, the driver of the Van pulled out of Warehouse 25, and the

other four men got into the Van and the Ram, and both vehicles

drove away from Warehouse 25.

       C.     THE VEHICLES TRAVEL FROM WAREHOUSE 25 TO THE TOWNSEND
              HOUSE
              The Van, containing its original two occupants, and

the Ram, containing its original three occupants, drove in

tandem to a restaurant approximately one block away.          Both

vehicles were left in the parking lot unoccupied.         While the

five men were eating inside, Detective Marc Tarzia walked by the

Van and, in plain sight through the back window of the Van, saw

a box that appeared to contain beets.        Detective Tarzia was

unable to see if any contraband was hidden within this box of

beets.      Once the five men exited the restaurant, law enforcement

followed them to a single-family residence located at 167

Townsend Ave, Los Angeles, California (the “Townsend House”),

arriving at approximately 4:21 p.m.




                                       8
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 10 of 22 Page ID #:10



           The Van pulled into the driveway and parked in an

attached garage.     The Ram parked at the curb in front of the

Townsend House.    All five men went into the Townsend House

through the front door.      About ten minutes later, one of the men

walked into the front yard and looked up and down the street as

if he was checking to see if anyone was watching him or the

Townsend House, and then he went back inside.         About twenty

minutes later, all five men left the Townsend House through the

front door.    Each man was carrying what appeared to be

pillowcase-sized bags.      They each put the bags in the truck bed

of the Ram, got into the Ram, and drove away from the Townsend

House.

           Law enforcement followed the Ram as it traveled to a

Ramada Hotel, located at 1089 Santa Anita Ave, in South El

Monte, California.     While the five men got out of the Ram, a

marked Los Angeles County Sheriff’s vehicle drove into the hotel

parking lot for what was believed to be an unrelated call for

service and parked near the entrance of the hotel.          The five men

appeared to take notice of the marked Los Angeles County

Sheriff’s vehicle and appeared to be hesitant to walk toward the

entrance of the hotel.

           That evening, law enforcement obtained, from the

Honorable Rubiya Nur, Los Angeles Superior Court Judge, a

tracker warrant for the Ram and began tracking the vehicle.            Per

the tracker activity, the Ram returned to the Townsend House

around 8:39 p.m. for approximately 20 minutes and then went back

to the Ramada Hotel where it remained until the following



                                        9
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 11 of 22 Page ID #:11



morning.    Meanwhile, law enforcement continuously maintained

surveillance on Warehouse 25.

      D.    TARGETS MEET WITH SUSPECTED NARCOTICS BUYERS AT THE
            TOWNSEND HOUSE
            The following morning (May 8, 2021), law enforcement

reestablished surveillance at the Ramada Hotel.          At 7:50 a.m.,

the same five previously-surveilled men exited the hotel front

doors and got into the Ram.      The Ram traveled to a Denny’s,

located off the 60 Freeway and Wilcox Ave in the City of

Montebello, California.      The Ram pulled into the rear parking

lot of the Denny’s where a white Dodge Challenger was already

parked.    Two of the men got out of the Ram and got into the

Challenger.    Both the Ram and Challenger then drove in tandem to

the house around 8:25 a.m.      The Challenger parked in the garage,

and the Ram stayed in the driveway of the Townsend House for

several minutes before it was moved and parked down the street

from the house at the intersection of Michigan Avenue and

Townsend Avenue.

            Law enforcement ran the license plate on the

Challenger, which revealed that the Challenger was a rental car

registered to Avis Budget Group (“Avis”).         Law enforcement

contacted Avis and learned that the Challenger was rented in

Phoenix, Arizona, on May 7, 2021, and was due back to Los

Angeles International Airport (“LAX”) on May 8, 2021.

            At approximately 9:00 a.m., the Challenger left the

house in tandem with a blue Nissan Sentra bearing California

license plate 8JCM683 (the “Nissan”), which was parked in front




                                       10
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 12 of 22 Page ID #:12



of the Townsend House.      Both vehicles drove to the Ross

Department Store parking lot, located at Wilcox Ave and the 60

Freeway in Montebello, California.        The occupants of the

Challenger spoke briefly with the occupants of the Nissan.            The

Challenger then drove away from the area, and law enforcement

followed the Challenger to Avis Car Rental at LAX.          The two men

that returned the Challenger to the rental service did not

return again to the Townsend House or Warehouse 25 and have not

yet been identified by law enforcement.        Law enforcement also

followed the Nissan.     The occupants of the Nissan went into the

Ross for approximately 20 minutes and then returned with what

appeared to be clothing items in Ross bags.         The Nissan then

travelled back to the Townsend House, where the clothing bags

were taken inside.
           Based on my training and experience, specifically with

narcotics trafficking, I believe the subjects in the rented

Challenger were narcotics buyers.       I believe that these buyers

came to Los Angeles to test a sample of the narcotics which were

being stored at the Townsend House, and then left Los Angeles.

      E.   TRAFFIC STOP
           At approximately 11:40 a.m. on May 8, 2021, prior to

execution of the search warrants described below, two of the

previously-surveilled men left the Townsend House in the Nissan.

They were followed by law enforcement and eventually traffic

stopped while travelling southbound on Interstate 5.          The

traffic stop was conducted by Officer Scott Kakuk, a K9 officer

for Culver City Police Department, for violations of California



                                       11
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 13 of 22 Page ID #:13



Vehicle Code Section 26708(a).       The driver of the Nissan was

identified as ARROYO ROJAS, and the passenger as MORALES

BARRIOS.   ARROYO ROJAS and MORALES BARRIOS were detained pending

execution of the search warrants, and were later arrested

following the seizure of drugs described below.          Upon arrest,

MORALES BARRIOS had approximately $3,000 cash in his pocket.

SUBJECT DEVICES 16 and 17 were recovered from the Nissan.

      F.   SEARCH OF THE TOWNSEND HOUSE AND SEIZURE OF
           APPROXIMATELY 2230.68 POUNDS OF METHAMPHETAMINE AND
           198.08 KILOGRAMS OF COCAINE
           On or about May 8, 2021, the Honorable Stacy Wiese,

Los Angeles Superior Court Judge, authorized warrants to search

Warehouse 25 and the Townsend House.

           Law enforcement executed the warrant to search the

Townsend House at approximately 12:57 p.m. on May 8, 2021.           When

agents knocked and announced, MORAN MATUS answered the door.

After the knock and announce, a helicopter saw GARRIDO ANCONA

attempting to flee from the back of the Townsend House.           GARRIDO

ANCONA was apprehended and detained and had possession of

SUBJECT DEVICE 4.     Law enforcement found A.S.C.R. walking down

the stairs toward the front door when agents entered the

Townsend House, and she was detained.        SUBJECT DEVICE 5 was

found on her person, and SUBJECT DEVICE 7 was found in a bag

with a Louis Vuitton receipt with A.S.C.R.’s name on it.           Law

enforcement heard a loud crack from the upstairs area of the

house, then saw AGUINAGA CHAVEZ come down the stairs.           AGUINAGA

CHAVEZ had suffered injuries to his hand in an apparent attempt

to destroy SUBJECT DEVICES 14 and 15, which were later found in



                                       12
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 14 of 22 Page ID #:14



the Townsend House damaged with broken screens.          The remainder

of the SUBJECT DEVICES were found inside the Townsend House

during the search.
             The Townsend House was sparsely furnished and

decorated.    Inside the house, law enforcement found bulk amounts

of narcotics in plain sight.       Law enforcement seized

approximately 2230.68 pounds of methamphetamine, packaged in

pillowcase-sized bags, each weighing approximately 10-20 pounds;

and approximately 198.08 kilograms of cocaine packaged in

pressed bricks:

             a.   Inside the garage of the Townsend House, law

enforcement found 18 packages of methamphetamine, packaged in

pillowcase-sized bags, each weighing approximately 10-20 pounds,

and multiple beet boxes.      The Van was parked inside the garage.

Inside the Van, law enforcement found plastic wrappings matching

the boxes; plastic wrappings from the shipment and boxes later

found in Warehouse 25 (discussed below); and two high visibility

reflective vests, matching the ones worn by two of the men in

the Van at Warehouse 25 on the previous day.

             b.   Inside a storage area in the Townsend House, law

enforcement found 140 packages of cocaine and 94 packages of

methamphetamine.

             c.   In a downstairs bedroom in the Townsend House,

law enforcement recovered 31 packages of cocaine.

             d.   In an upstairs closet in the Townsend House, law

enforcement found 47 packages of methamphetamine.




                                       13
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 15 of 22 Page ID #:15



           Law enforcement field tested the suspected narcotics

on site, and the results came back positive for methamphetamine

and cocaine.    In total, from the search of the Townsend House,

law enforcement found and seized approximately 2230.68 pounds of

methamphetamine and 198.08 kilograms of cocaine.
           Based on the significant amount of narcotics recovered

at the Townsend House, the lack of significant furnishings or

signs that the Townsend House was regularly inhabited, and based

on my training and experience as a law enforcement officer, I

believe the Townsend House to be a “stash pad” used by AGUINAGA

CHAVEZ, GARRIDO ANCONA, MORAN MATUS, ARROYO ROJAS, and MORALES

BARRIOS and other potential co-conspirators to receive, store,

and prepare illegal drugs for further distribution.

      G.   SEARCH OF WAREHOUSE 25 AND SEIZURE OF ADDITIONAL 253
           POUNDS OF METHAMPHETAMINE
           Law enforcement executed the search warrant for

Warehouse 25 at approximately 1:20 p.m. on May 8, 2021.           Keys

recovered at the Townsend House were used to access the locked

front door.    Law enforcement recovered bulk amounts of narcotics

that were concealed within shipments of beets and wrapped in

plastic wrap with images of beets.        Law enforcement recovered 18

bags containing 10-20 pounds of methamphetamine each, for a

total of approximately 253 pounds of methamphetamine.           The

suspected methamphetamine was field tested, and the results came

back positive for methamphetamine.




                                       14
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 16 of 22 Page ID #:16



            V. TRAINING AND EXPERIENCE ON DRUG OFFENSES
           Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or



                                       15
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 17 of 22 Page ID #:17



others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.      Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

           e.    Individuals engaged in the illegal purchase or

sale of drugs and other contraband often use multiple digital

devices.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
           As used herein, the term “digital device” includes the

SUBJECT DEVICES.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary



                                       16
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 18 of 22 Page ID #:18



directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously



                                       17
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 19 of 22 Page ID #:19



develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.
           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it can take a substantial period of time to search a

digital device for many reasons, including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           c.    The large number of digital devices recovered and

the large number of involved individuals will significantly

increase the amount of time necessary to analyze all devices and

determine ownership of devices when possible.

           d.    Many of the digital devices recovered appear to

be programmed for use in the Spanish Language, meaning that

their review will require investigators that are fluent in the

Spanish Language, as well as translators fluent in the Spanish




                                       18
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 20 of 22 Page ID #:20



Language, which will significantly increase the amount of time

necessary to review the devices.

           e.     Two of the Subject Devices were already damaged

by AGUINAGA CHAVEZ in his attempt to destroy evidence.           The

process to recover evidence from these devices may require

significant additional time and resources.         This attempted

destruction of evidence also raises concerns of future attempts

to remotely destroy or tamper with electronic evidence, which

will necessitate the use of safeguards that may prolong the

search process.
           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.     Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical
feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.     In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when



                                       19
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 21 of 22 Page ID #:21



a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

all of the passcodes of the devices likely to be found in the

search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress AGUINAGA CHAVEZ’s, GARRIDO ANCONA’s,

MORAN MATUS’s, ARROYO ROJAS’s, MORALES BARRIOS’s, and A.S.C.R.s

thumb- and/or fingers on the devices; and (2) hold the

devices in front of AGUINAGA CHAVEZ’s, GARRIDO ANCONA’s, MORAN

MATUS’s, ARROYO ROJAS’s, MORALES BARRIOS’s, and A.S.C.R.’s face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.
           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION
           For all of the reasons described above, there is

probable cause to believe that AGUINAGA CHAVEZ, GARRIDO ANCONA,

MORAN MATUS, ARROYO ROJAS, and MORALES BARRIOS have violated 21

U.S.C. § 841(a)(1): Possession with Intent to Distribute a



                                       20
Case 2:21-mj-02306-DUTY Document 1 Filed 05/10/21 Page 22 of 22 Page ID #:22



Controlled Substance.     There is also probable cause that the

items to be seized described in Attachment B will be found in a

search of the SUBJECT DEVICES described in Attachment A.


                                                       V
                                         Eric Selfridge, Special Agent
                                         Homeland Security
                                         Investigations

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  WK
telephone on this ____ day of
     0D\
_________, 2021.




THE HONORABLE ALEXANDER F.
MACKINNON
UNITED STATES MAGISTRATE JUDGE




                                       21
